DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the poor quality of the figures, specifically,  text in the middle of the figures, not on the boundaries, poor line/image quality, pictures (see MPEP Rule 1.84(b)    Standards for drawings).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4,6,9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 6241028 B1 to Bijleveld.
Bijleveld discloses
1. A system for delivering information about physical properties in a downhole of a well (Abstract), the system comprising: 
an autonomous data collection and injection center (DCIC) at a location in the downhole, the DCIC comprising: 
one or more sensors configured to sense the physical properties at the location in the downhole (LWD/MWD); and 
one or more ruggedized buoyant memory modules (RBMMs), each configured to float in a fluid of the well, 
wherein the DCIC is configured to write data corresponding to sensed physical properties by the one or more sensors into an RBMM of the one or more RBMMs and injects said RBMM into the fluid for conduction of the RBMM by a flow of the fluid to a location for readout of the data. (Col 3, lines 30- Col 4, line 12)
2. (Original) The system according to claim 1, wherein the one or more sensors comprise one or more of: a) a pressure sensor, b) a temperature sensor, c) a flow sensor, and d) a composition sensor. (Col 2, line 53-66)
3. (Original) The system according to claim 1, wherein the location of the DCIC in the downhole is within a lateral section of the well, between a toe and a heel of the well. (Col 2, line 53-66 “near the toe” is interpreted to include before the toe, and thus between a toe and a heel, see also figures 3 and 5 where the DCIC is slightly before the toe)
4. (Currently Amended) The system according to claim 1, wherein the location of the DCIC in the downhole is a location near a production zone of the well. (Figure 5, 68 is production arrows)
6. (Currently Amended) The system according to claim 1, wherein each of the one or more RBMMs comprises an electrically-programmable non-volatile flash memory device.  (Col 2, line 66)
9. (Original) The system according to claim 1, wherein each of the one or more RBMMs is an active device comprising a local power source. (Col 2, lines 64-65)
10. (Original) The system according to claim 9, wherein the local power source comprises one of a battery and a rechargeable battery. (Col 2, lines 64-65)
11. (Currently Amended) The system according to claim 1, wherein each of the one or more RBMMs 15 has a shape that is substantially spherical. (Col 2, line 46-52)
12. (Original) The system according to claim 11, wherein the substantially spherical shape has a diameter that is about two centimeters or less. (Col 5, lines 57-59)
13. (Original) The system according to claim 12, wherein a number of the one or more RBMMs is in a range of 10's to 100's. (Col 5, lines 57-59)
14. (Currently Amended) The system according to claim 1, wherein the location for readout of the data is at a surface of the well. (Col 3, lines10-14)
15. (Original) The system according to claim 14, further comprising an RBMM reader at the surface of the well configured to read the data wirelessly. (Col 3, lines10-14)

20. (Original) A method for delivering information about physical properties in a downhole of a well (Abstract), the method comprising: 
i) positioning an autonomous data collection and injection center (DCIC) at a location in the downhole, the DCIC comprising: 
one or more sensors configured to sense the physical properties at the location in the downhole; and 
one or more ruggedized buoyant memory modules (RBMMs), each configured to float in a fluid of the well, 
ii) sensing via the one or more sensors the physical properties at the location in the downhole; 
iii) based on the sensing, writing data corresponding to sensed physical properties into an RBMM of the one or more RBMMs; and 
iv) injecting the RBMM into the fluid for conduction of the RBMM by a flow of the fluid to a location for readout of the data. (Col 1, line 65- Col 2 line 20, (Col 3, lines 30- Col 4, line 12))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6241028 B1 to Bijleveld.
Regarding claim 5:  Bijleveld discloses the claimed invention except further comprising one or more additional DCIC at locations of the well near respective one or more production zones.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bijleveld to have more than one DCIC in the wellbore since Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and would thereby increase the number of sensing devices stored in the wellbore.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6241028 B1 to Bijleveld, in view of US 20140273831 A1 to Walton.
Regarding claim 7:  Bijleveld discloses the claimed invention except explicitly wherein the electrically-programmable non- volatile flash memory device is one of: a) an MMC card, b) an SD card, c) a SIM card, d) an SSD, and d) a USB flash drive.
Walton teaches a data logging not with data storage including RAM or an SD card.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bijleveld to use any suitable memory device including an SD card, in view of Walton, as this type of substitution is known in the art and would yield predictable results.

Claim 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6241028 B1 to Bijleveld, in view of US 20110191028 A1 to Ross.
Regarding claim 8:  Bijleveld discloses the claimed invention except wherein each of the one or more RBMMs is a passive device devoid of a local power source. 
Ross teaches a deployable sensor device devoid of a power source. [0022]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bijleveld to use a sensor system along the lines of Ross (RFID tags), in view of Ross, as this amounts to simple substitution of one known element for another to obtain predictable results.
Regarding claim 16:  Bijleveld discloses the claimed invention except wherein wherein the RBMM reader locates and identifies the RBMM at the surface of the well via passive RFID tagging.
Ross teaches a deployable sensor device that is based on RFID tags which is read at the surface. [0027]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bijleveld to use a sensor system along the lines of Ross (RFID tags), in view of Ross, as this amounts to simple substitution of one known element for another to obtain predictable results.
Regarding claim 17:  Bijleveld discloses the claimed invention except wherein the location for readout of the data is at a heel of the well.
Ross teaches readers for floating sensors that are located along the wellbore, where the data is read and sent to the surface [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bijleveld to place a reader at the heel of the well, in view of Ross, as “Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  (Ross teaches a two-part data transport system, and they are only so many ways to implement it, i.e. the location of the reader), locating the reader at the heel would have been one of the possible options to try)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6241028 B1 to Bijleveld, in view of US 20110191028 A1 to Ross and evidenced by US 7256706 B2 to Haase.
	Regarding claim 18:  Bijleveld discloses the claimed invention except further comprising an RBMM reader in a vertical section of the well near the heel of the well, wherein the RBMM reader is configured to read the data wirelessly and transfer the data via a wired connection to the surface of the well.
Ross teaches readers for floating sensors that are located along the wellbore, where the data is read and sent to the surface [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bijleveld to place a reader at the heel of the well, in view of Ross, as “Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  (Ross teaches a two-part data transport system, and they are only so many ways to implement it, i.e. the location of the reader), locating the reader at the heel would have been one of the possible options to try).  This modification is interpreted as teaching “further comprising an RBMM reader in a vertical section of the well near the heel of the well, wherein the RBMM reader is configured to read the data wirelessly and transfer the data to the surface of the well.” However, the combination does not explicitly teach “via a wired connection”
 	Haase teaches a hybrid communication system for a well with a wired communication to the surface and a wireless system below (Abstract).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used a wired connection for the sending data to the surface of Ross, as this is notoriously conventional, as is evidenced by Haase.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6241028 B1 to Bijleveld, in view of US 6213215 B1 to Breivik.
Regarding claim 21:  Bijleveld discloses method for optimizing oil production in an oil field, the method comprising: 
drilling a first well (Figure 1); 
positioning in the vicinity of production zones formed in a lateral section of the first well, one or more of the systems for delivering information about physical properties in a downhole of the well according to claim 1; (element 3, figure 1, element 64 figure 5)
based on the positioning, gathering information from the production zones (68); and 
However, Bijleveld fails to disclose based on the gathering, drilling a second well proximate the first well having production zones for optimized production of oil.
Breivik teaches that based upon experience with a first well,  “the drilling programme and completion of subsequent wells can then be optimized, so that the productivity of the field concerned, can be increased as a whole.” (Col 3, lines 54-62).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the methods of Bikleveld to include drilling a second well and optimize it based on the experience and data from the first well, in view of Breivik, to increase the production as a whole (Col 3, lines 54-62).

Allowable Subject Matter
Claims 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130261971 A1 teaches a system that releases memory modules with recorded sensor data from a downhole location to be read at a surface location
US 20040204856 A1 teaches a communication system where releasable vessels are used to float to the surface of a wellbore and communicate downhole conditions
US 6443228 B1 teaches flowable sensor device for use in a wellbore.
US 9828851 B1 teaches a system for transferring data from a subsurface location to the surface via fluid flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674